Citation Nr: 1431085	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-47 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a stress disorder and depression, claimed as being secondary to the Veteran's service-connected disabilities.

2.  Entitlement to an increased disability rating for left knee anteroposterior ligament insufficiency and medial instability, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 through December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which, among other issues, denied service connection for an acquired psychiatric disorder, characterized by the Veteran as "stress," and an increased disability rating in excess of 30 percent for left knee anteroposterior ligament insufficiency and medial instability.  The Veteran perfected a timely appeal of that decision.

The Veteran and a friend testified during an August 2010 Central Office hearing that was held at the Board's offices in Washington, D.C.  A transcript of this testimony is associated with the claims file.

In October 2011, the Board remanded the issues on appeal for further claims development, to include:  efforts to locate records for additional left knee and psychiatric treatment received by the Veteran since 2009; providing the Veteran with additional VCAA notice; and readjudication by the AOJ of the issues on appeal.  Subsequent efforts to comply with the directed remand action were undertaken by the Appeals Management Center (AMC) in Washington, D.C. and the Detroit RO.

In October 2012, the Board denied the Veteran's claim for a higher disability rating in excess of 30 percent for left knee anteroposterior ligament insufficiency and medial instability.  The Board remanded the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder after determining that still additional claims development was needed, to include:  efforts to obtain records for previously identified psychiatric treatment received by the Veteran; arranging the Veteran to undergo a new VA mental health examination to assess the nature and etiology of his claimed disability; and readjudication by the AOJ.  Additionally, citing Rice v, Shinseki, 22 Vet. App. 447 (2009), the Board determined that the evidence implicitly raised the issue of the Veteran's entitlement to a TDIU.  This issue was also remanded on the basis that it was inextricably intertwined with the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, and also, had not yet been considered and adjudicated in the first instance by the AOJ.

Subsequently, the Veteran appealed the Board's denial of a higher disability rating in excess of 30 percent for left anteroposterior ligament insufficiency and medial instability to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 memorandum decision, the Court determined that the Board failed to adequately consider whether a new VA examination of the Veteran's left knee was warranted, given the symptoms and loss of function reported by the Veteran since his most recent October 2008 VA examination.  In regard to the issue of the Veteran's entitlement to a TDIU, the Court ruled that the Board failed to adequately consider the Veteran's reported symptoms and loss of function in determining that the evidence did not warrant extraschedular consideration within the framework of the analysis provided by the Court in Thun v. Peake, 22 Vet. App. 111, 115 (2008).  For these reasons, the Court vacated and remanded the Board's October 2012 denial.

The issues on appeal now return to the Board in the foregoing appellate posture.  For the reasons discussed below, the Board is of the opinion that the issues on appeal must be remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder and a TDIU, as noted above, the Board directed in its prior October 2012 remand that efforts should be made by VA to obtain records for previously identified psychiatric treatment received by the Veteran; arranging the Veteran to undergo a new VA mental health examination to assess the nature and etiology of his claimed disability; and readjudication of those issues by the AOJ.  Consistent with these remand instructions, the Detroit RO provided the Veteran with a September 2013 letter in which the Veteran was asked to identify any treatment providers who had provided him with psychiatric treatment.  No response in that regard was received from the Veteran.  Also consistent with the Board's remand instructions, the Veteran was afforded a VA mental health examination in August 2013.  However, the Detroit RO has yet to readjudicate the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder and a TDIU in a supplemental statement of the case (SSOC).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). As the RO has yet to provide the Veteran an SSOC addressing the Veteran's claims for service connection for an acquired psychiatric disorder and a TDIU in light of the newly obtained evidence, the Board finds that there has not been substantial compliance with its prior remand.  Hence, this matter must also be remanded so that the Veteran may be provided an SSOC as to these issues.  See Stegall, 11 Vet. App. at 271; see also D'aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.

Concerning the issue of the Veteran's entitlement to an increased disability rating for left knee anteroposterior ligament insufficiency and medial instability, currently rated as 30 percent disabling, the Veteran was most recently afforded a VA examination of his left knee in October 2008.  At that time, he reported that he had not worked since 2002, when he quit his job as a brick mason due in part to his left knee pain.  Regarding his symptoms, he reported chronic left knee pain rated as 10 out of 10 in severity and that the reported pain had no alleviating factors and sometimes woke him from his sleep.  Reported functional limitations included having flare-ups after standing for more than 10 minutes or walking more than one quarter of a block.  He stated that he constantly wore a brace and walked with a cane and that he was unable to participate in sports or recreational activities.

The evidence obtained since the October 2008 VA examination indicates progressive worsening of the Veteran's left knee symptoms.  During a February 2009 VA mental health treatment, the Veteran reported that he was unable to drive or perform any of his other usual activities due to his left knee problems.  In a March 2009 statement, the Veteran's spouse stated that the Veteran carried his cell phone with him even on walks around the block in case he needed to be picked up because of knee pain.  Consistent with the Veteran's reported inability to perform his usual activities, she stated that the Veteran was unable to go shopping, cook, or perform yard work.  She stated further that the Veteran's knee buckled while standing, walking, and climbing the stairs.  During his August 2010 Board hearing, the Veteran testified that his left knee gave out virtually every day and that the treatment option of a total left knee replacement was discussed.

In view of the foregoing evidence, and, as nearly six years have passed since the Veteran was last afforded a VA examination of his left knee, the Veteran should be arranged to undergo a new VA examination of his left knee at this time.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, prior to scheduling the above examination, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered psychiatric treatment or treatment for any of his service-connected disabilities, including his left knee, since May 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for an acquired psychiatric disorder, to include a stress disorder and depression, claimed as being secondary to the Veteran's service-connected disabilities; increased disability rating for left knee anteroposterior ligament insufficiency and medial instability, currently rated as 30 percent disabling; and a TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his left knee.  The Veteran should be advised that it is his responsibility to report for the scheduled VA examination and to cooperate with the development of his claims; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided psychiatric treatment or treatment for any of his service-connected disabilities since May 2012.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA orthopedic examination to determine the current symptoms and severity of his left knee instability.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should:

a)  Conduct an examination of the Veteran's left knee, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner including range of motion testing and stability testing.  

b) The examiner should also provide an opinion as to whether the Veteran's left knee instability, either acting alone or in conjunction with his other service-connected disabilities, renders him unable to obtain or retain gainful employment.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include a stress disorder and depression, claimed as being secondary to the Veteran's service-connected disabilities; increased disability rating for left knee anteroposterior ligament insufficiency and medial instability, currently rated as 30 percent disabling; and a TDIU, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



